ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_10_FR.txt.                                                                               329




    Opinion individuelle de Mme lA juge Donoghue

[Traduction]

   Accord avec le rejet de la première exception préliminaire, mais désaccord avec
le raisonnement et la méthode suivis par la Cour — Différend relevant de l’objet
de la CIEDR antérieur au 9 août 2008 — Exigence d’une notification et d’une
opposition préalables contraire à la jurisprudence établie de la Cour — Inter­
prétation erronée de la condition posée dans les affaires du Sud‑Ouest africain
— Désaccord avec la méthode suivie par la Cour ne conférant aucun poids aux
points de vue contradictoires exprimés par les Parties dans leurs déclarations.
   Désaccord avec le rejet d’un document par la Cour lorsqu’il ne contient pas tous
les éléments nécessaires pour prouver une violation de la CIEDR — Ensemble des
éléments de preuve démontrant qu’un différend existait avant le 9 août 2008.
   Deuxième exception préliminaire traitée dans l’opinion dissidente commune
— Conclusion que le différend n’est apparu que le 9 août 2008 ayant d’importantes
conséquences pour l’analyse que la Cour fait de la deuxième exception préliminaire.

   1. Je me suis jointe au président Owada, aux juges Simma et Abraham
ainsi qu’au juge ad hoc Gaja pour exprimer les raisons de mon désaccord
avec la décision de la Cour de retenir la deuxième exception préliminaire
soulevée par la Fédération de Russie. Je souscris à la décision de rejeter la
première exception préliminaire, mais je rédige néanmoins la présente
opinion individuelle parce que je suis à d’importants égards en désaccord
avec la façon dont est envisagée dans l’arrêt la question de savoir s’il exis-
tait ou non un « différend » et que, à mon avis, la naissance du différend
opposant la Géorgie et la Russie à propos de l’interprétation ou de l’ap-
plication de la convention internationale sur l’élimination de toutes les
formes de discrimination raciale (ci‑après la « CIEDR ») est antérieure au
9 août 2008, date fixée par l’arrêt.


                    I. Première exception préliminaire

  2. Je souscris à la décision de la Cour de rejeter la première exception
préliminaire, de même qu’à la partie du raisonnement juridique qui est
exposée comme suit au paragraphe 31 de l’arrêt :
        « [La Cour] doit déterminer 1) si le dossier de l’affaire révèle l’exis-
     tence d’un désaccord sur un point de droit ou de fait entre les deux
     Etats, 2) si ce désaccord touche « l’interprétation ou l’application » de
     la CIEDR, comme l’exige l’article 22 de celle‑ci, et 3) si ledit désac-
     cord existait à la date du dépôt de la requête. »
Comme cela est précisé dans l’arrêt, la question de savoir s’il existe ou
non un différend demande à être « établie objectivement » par la Cour

                                                                               263

  convention sur la discrimination raciale (op. ind. donoghue) 330

(paragraphe 30, citant l’affaire de l’Interprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, C.I.J. Recueil 1950, p. 74).
   3. Je désapprouve toutefois l’arrêt dans la mesure où il va au‑delà de
ces observations pour imposer de nouvelles obligations au demandeur.
En particulier, il est déclaré dans la suite du paragraphe 31 que la Cour
« doit établir si la Géorgie a formulé une réclamation en ce sens et si
celle‑ci s’est heurtée à l’opposition manifeste de la Fédération de Russie,
de sorte qu’il existe un différend au sens de l’article 22 de la CIEDR entre
les deux Etats ». En ajoutant une obligation de notification, la Cour
méconnaît sa jurisprudence établie. Elle donne également une interpréta-
tion erronée de sa déclaration dans les affaires du Sud‑Ouest africain
(Ethiopie c. Afrique du Sud ; Libéria c. Afrique du Sud) (exceptions préli-
minaires, arrêt, C.I.J. Recueil 1962, p. 328) — déclaration selon laquelle la
réclamation de l’une des parties doit se heurter à l’« opposition manifeste »
de l’autre — en considérant que le défendeur doit avoir, avant le dépôt de
la requête, exprimé son désaccord avec les vues du demandeur.
   4. Je suis également en désaccord avec la méthode adoptée par la Cour
qui, pour décider s’il existe ou non un « différend », n’accorde aucun poids
à l’opposition de vues entre les Parties que révèlent les documents versés
par celles‑ci au dossier en la présente affaire ; cette méthode est en contra-
diction avec sa jurisprudence récente. En tenant compte de cette opposi-
tion, ainsi que des éléments de preuve datant de la période antérieure à la
requête qui en démontrent l’existence, je conclus qu’il existe un différend
entre les Parties concernant l’interprétation et l’application de la CIEDR
et que ce différend remonte à une période antérieure au 9 août 2008.

       A. Il n’est pas nécessaire qu’une réclamation ait été notifiée
                   préalablement au dépôt d’une requête
   5. Dans sa jurisprudence, la Cour (de même que la Cour permanente
de Justice internationale) a toujours affirmé qu’un demandeur n’a pas à
notifier sa requête au défendeur. Un an après l’affaire des Concessions
Mavrommatis en Palestine, dans laquelle la Cour permanente a défini un
« différend » comme « un désaccord sur un point de droit ou de fait, une
contradiction, une opposition de thèses juridiques ou d’intérêts entre deux
personnes » (arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11), la question de la
notification préalable s’est directement posée à elle en l’affaire relative à
Certains intérêts allemands en Haute‑Silésie polonaise. L’Allemagne se
fondait sur une clause compromissoire ainsi libellée : « [s]i des divergences
d’opinion, résultant de l’interprétation et de l’application [de l’accord
concerné], s’élevaient…, elles seraient soumises à la décision de la Cour
permanente de Justice internationale » (arrêt no 6, 1925, C.P.J.I. série A
no 6, p. 13). La Pologne avait soulevé une exception d’incompétence de la
Cour permanente, au motif qu’« une divergence de vues …. n’aurait pas
été constatée avant l’introduction de la requête » (ibid.). La Cour perma-
nente a rejeté cet argument. Relevant qu’il n’était pas précisé dans la

                                                                           264

  convention sur la discrimination raciale (op. ind. donoghue) 331

clause compromissoire que des négociations diplomatiques ou d’autres
procédures devaient précéder le dépôt d’une requête, la Cour permanente
a décidé qu’elle pouvait être saisie « aussitôt que l’une des parties estim[ait]
qu’il y a[vait] divergence d’opinion résultant de l’interprétation et de l’ap-
plication » des dispositions pertinentes (arrêt no 6, 1925, C.P.J.I. série A
no 6, p. 14).
   6. La conclusion tirée en l’affaire relative à la Haute‑Silésie demeure
exacte. Il n’existe pas d’obligation générale de notification préalable des
réclamations ou de l’intention de porter de telles réclamations devant la
Cour. Ce principe a depuis été expressément affirmé à plusieurs reprises 2
(voir Droit de passage sur territoire indien (Portugal c. Inde), exceptions
préliminaires, arrêt, C.I.J. Recueil 1957, p. 146 ; Frontière terrestre et mari-
time entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions
préliminaires, arrêt, C.I.J. Recueil 1998, p. 297, par. 39 ; voir également
Shabtai Rosenne, The Law and Practice of the International Court
(1920‑2005), vol. III, sect. 288, p. 1153).

        B. Il n’est pas nécessaire que le défendeur ait eu la possibilité
  de « s’opposer » à une réclamation préalablement au dépôt d’une requête
   7. En l’espèce, la Cour a examiné non seulement si le demandeur avait
notifié au futur demandeur une réclamation (lui donnant ainsi l’occasion
d’y répondre), mais également si et comment le futur défendeur s’était
« opposé » à cette réclamation. Pourtant, dans des affaires précédentes, la
Cour a envisagé et écarté l’idée selon laquelle sa compétence serait com-
promise lorsqu’un défendeur ne s’est pas opposé aux réclamations formu-
lées contre lui ou n’a pas reconnu ou accepté l’existence d’un différend
(voir, par exemple, Personnel diplomatique et consulaire des Etats‑Unis à
Téhéran (Etats‑Unis d’Amérique c. Iran), arrêt, C.I.J. Recueil 1980, p. 25,
par. 47 ; Applicabilité de l’obligation d’arbitrage en vertu de la section 21 de
l’accord du 26 juin 1947 relatif au siège de l’Organisation des Nations
Unies, avis consultatif, C.I.J. Recueil 1988, p. 28, par. 38 ; Questions d’in-
terprétation et d’application de la convention de Montréal de 1971 résultant
de l’incident aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis
d’Amérique), exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 123,
par. 22‑24, et p. 129, par. 38). Une telle condition permettrait au défen-
deur de faire obstacle à la compétence de la Cour simplement en gardant
le silence ou en affirmant qu’il n’existe pas de différend.

   2 Je relève qu’une affaire va apparemment à l’encontre de ce principe. Dans l’affaire

de la Compagnie d’électricité de Sofia et de Bulgarie, la Cour permanente a retenu une
exception préliminaire soulevée par la Bulgarie au sujet de l’une des demandes formulées
par la Belgique (arrêt, 1939, C.P.J.I. série A/B no 77, p. 83). La Bulgarie avait soutenu
que la Belgique n’avait pas établi que l’impôt spécial en cause avait « fait l’objet, entre les
gouvernements et avant le dépôt de la requête belge, d’un différend » (ibid.), contrairement
aux autres demandes qui avaient fait l’objet d’une correspondance diplomatique avant le
dépôt de cette requête. Sur ce fondement, la Cour permanente a déclaré qu’elle ne pouvait
accueillir la demande.

                                                                                          265

  convention sur la discrimination raciale (op. ind. donoghue) 332

  8. Dans l’affaire relative à la Frontière terrestre et maritime entre le
Cameroun et le Nigéria, la Cour a clairement établi qu’une déclaration
par laquelle le défendeur s’opposait expressément aux réclamations ou
aux protestations du demandeur n’était pas nécessaire :
        « Mais un désaccord sur un point de droit ou de fait, un conflit,
     une opposition de thèses juridiques ou d’intérêts ou le fait que la
     réclamation de l’une des parties se heurte à l’opposition manifeste de
     l’autre ne doivent pas nécessairement être énoncés expressis verbis.
     Pour déterminer l’existence d’un différend, il est possible, comme en
     d’autres domaines, d’établir par inférence quelle est en réalité la posi-
     tion ou l’attitude d’une partie. » (Frontière terrestre et maritime entre
     le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions prélimi-
     naires, arrêt, C.I.J. Recueil 1998, p. 315, par. 89.)
   9. Dans le présent arrêt, la Cour reconnaît (par. 30) qu’elle peut déduire
l’opposition du silence mais n’use pas plus avant de la souplesse dont elle
avait fait preuve dans l’arrêt Cameroun c. Nigéria. Au lieu de s’imposer une
limite artificielle, elle devrait s’appuyer sur l’ensemble des informations qui
lui ont été soumises pour déterminer si, au moment où elle statue sur sa
compétence, il existe un différend d’ordre juridique entre les parties. Elle
pourrait par exemple, pour prendre une décision, examiner le comportement
d’une partie ou prendre en considération les points de vue antagonistes des
parties telles qu’ils ont été exprimés au cours de la procédure judiciaire.
   10. En tenant à rechercher non seulement une notification de la part de
la Géorgie mais également des déclarations d’« opposition » faites à
l’époque par la Russie, la Cour donne dans son arrêt une interprétation
erronée de la formule souvent citée selon laquelle, pour qu’il existe un
différend, la réclamation de l’une des parties doit se heurter à l’« opposi-
tion manifeste » de l’autre. Il ressort clairement d’une analyse de l’affaire
à l’occasion de laquelle la Cour a pour la première fois utilisé cette for-
mule, ainsi que de la jurisprudence ultérieure, que, si la réclamation d’une
partie doit « se heurte[r] à l’opposition manifeste » de l’autre, il n’est pas
pour autant nécessaire que le défendeur exprime cette opposition avant le
dépôt de la requête, ni même qu’il ait l’occasion de le faire. Dans les
affaires du Sud‑Ouest africain, la clause compromissoire applicable pré-
voyait la compétence de la Cour pour « tout différend, quel qu’il soit » qui
lui serait soumis par un autre membre de la Société des Nations ((Ethio-
pie c. Afrique du Sud ; Libéria c. Afrique du Sud), exceptions préliminaires,
arrêt, C.I.J. Recueil 1962, p. 335). Après avoir cité la définition d’un « dif-
férend » donnée dans l’affaire des Concessions Mavrommatis en Palestine,
la Cour a affirmé ce qui suit :
        « [I]l ne suffit pas que l’une des parties à une affaire contentieuse
     affirme l’existence d’un différend avec l’autre partie. La simple affir-
     mation ne suffit pas pour prouver l’existence d’un différend, tout
     comme le simple fait que l’existence d’un différend est contestée ne
     prouve pas que ce différend n’existe pas. Il n’est pas suffisant non

                                                                           266

  convention sur la discrimination raciale (op. ind. donoghue) 333

     plus de démontrer que les intérêts des deux parties à une telle affaire
     sont en conflit. Il faut démontrer que la réclamation de l’une des par-
     ties se heurte à l’opposition manifeste de l’autre. » (C.I.J. Recueil 1962,
     p. 328 ; les italiques sont de moi.)
La Cour s’est essentiellement attachée à déterminer si les deux deman-
deurs avaient qualité pour agir (locus standi) et s’ils avaient un « intérêt
concret » pouvant donner lieu à un différend en vertu du titre de compé-
tence invoqué (ibid., p. 335, 342‑343). Elle a rejeté les exceptions prélimi-
naires soulevées par l’Afrique du Sud, au motif que l’existence d’un
différend « résult[ait] clairement de[s] … attitudes opposées [des Parties] à
propos de l’accomplissement des obligations du Mandat par le défendeur,
en sa qualité de Mandataire » (ibid., p. 328). Il est important de relever,
aux fins de la présente affaire, que la Cour n’a nullement avancé l’idée
qu’elle serait incompétente au motif que l’Ethiopie et le Libéria n’avaient
pas notifié leurs allégations à l’Afrique du Sud avant de déposer leurs
requêtes (ou que cette absence de notification l’aurait empêchée de se
déclarer compétente). Au contraire, le libellé précis de cette phrase fré-
quemment citée des affaires du Sud‑Ouest africain indique clairement que
la Cour n’a pas exigé de preuve de l’existence d’une « opposition » anté-
rieure au dépôt de la requête, car elle a formulé au présent la question de
savoir si la réclamation de l’une des parties « se heurte à l’opposition
manifeste » de l’autre (les italiques sont de moi).
   11. Ainsi, la question de la notification préalable ou de la possibilité de
répondre ne s’est tout simplement pas posée dans les affaires du Sud‑Ouest
africain. En exigeant que la réclamation du demandeur « se heurte à l’oppo-
sition manifeste » du défendeur, la Cour n’entendait pas créer à la charge
des parties une obligation formelle d’entamer des pourparlers avant de la
saisir. Au contraire, le passage cité renvoie catégoriquement à l’obligation
qu’a la Cour d’« établir objectivement » l’existence d’un différend. Dans une
affaire contentieuse, il doit y avoir un différend réel et persistant entre les
parties et la Cour doit établir objectivement l’existence d’un tel différend en
se fondant sur la totalité des informations qui lui ont été fournies.
   12. Certes, les informations qu’examine la Cour pour « établir objecti-
vement » s’il existe ou non un différend remontent normalement à la
période antérieure au dépôt d’une requête. Elles comprennent fréquem-
ment des déclarations faites par l’une des parties ou par les deux dans le
cadre d’échanges bilatéraux ou dans d’autres contextes, par exemple dans
des enceintes multilatérales ou en public (voir, par exemple, Cameroun
septentrional (Cameroun c. Royaume‑Uni), exceptions préliminaires, arrêt,
C.I.J. Recueil 1963, p. 24‑25 et 27 ; Timor oriental (Portugal c. Australie),
arrêt, C.I.J. Recueil 1995, p. 99‑100, par. 22 ; Questions d’interprétation et
d’application de la convention de Montréal de 1971 résultant de l’incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Etats‑Unis d’Amérique),
exceptions préliminaires, arrêt, C.I.J. Recueil 1998, p. 122, par. 20 ; Cer-
tains biens (Liechtenstein c. Allemagne), exceptions préliminaires, arrêt,
C.I.J. Recueil 2005, p. 17‑18, par. 22‑23). Mais, si la Cour s’est régulière-

                                                                            267

  convention sur la discrimination raciale (op. ind. donoghue) 334

ment fondée sur de tels échanges bilatéraux ou déclarations antérieurs au
dépôt d’une requête pour établir ou confirmer l’existence d’un différend,
cela ne signifie pas pour autant qu’il n’existe de différend que lorsque de
tels échanges ont eu lieu ou que de telles déclarations ont été faites.

         C. Pour établir s’il existait un différend à la date du dépôt
  de la requête, la Cour peut tenir compte d’informations qu’elle a reçues
                   postérieurement au dépôt de la requête
    13. Je souscris au raisonnement de la Cour lorsqu’elle affirme, dans son
arrêt, qu’un désaccord sur un point de droit ou de fait doit généralement
exister à la date du dépôt de la requête (voir arrêt, paragraphe 31), mais, à
mon sens, cela signifie simplement que la situation ou les circonstances au
sujet desquelles les parties sont en désaccord doivent être nées avant le
dépôt de la requête. Cette exigence ne signifie pas que la Cour doit, pour
établir s’il a été satisfait à ce critère, se limiter artificiellement aux seules
­dé­clarations faites par les parties avant le dépôt de la requête. Ainsi, en
 1996, la Cour s’est appuyée sur des déclarations faites pendant la procé-
 dure — et, partant, après le dépôt de la requête — pour rejeter l’allégation
 du défendeur selon laquelle, faute de différend, la Cour n’était pas compé-
 tente :
         « Si la Yougoslavie s’est abstenue de déposer un contre‑mémoire
      au fond et a soulevé des exceptions préliminaires, elle n’en a pas moins
      globalement rejeté toutes les allégations de la Bosnie‑Herzégovine,
      que ce soit au stade des procédures afférentes aux demandes en indica-
     tion de mesures conservatoires, ou au stade de la présente procédure
     relative auxdites exceptions.
         Conformément à une jurisprudence bien établie, la Cour constate
     en conséquence qu’il persiste « une situation dans laquelle les points
     de vue des deux parties, quant à l’exécution ou à la non‑exécution
     de certaines obligations découlant d[’un traité], sont nettement
     ­opposés » … et que, du fait du rejet, par la Yougoslavie, des griefs
      formulés à son encontre par la Bosnie‑Herzégovine, « il existe un dif-
      férend d’ordre juridique » entre elles. » (Application de la convention
      pour la prévention et la répression du crime de génocide (Bosnie‑­
      Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
      Recueil 1996 (II), p. 614‑615, par. 28‑29 ; les italiques sont de moi.)
   14. En l’espèce, les deux Parties ont au sujet de l’interprétation et de
l’application de la CIEDR un différend qui concerne des événements qui
se sont produits entre l’entrée en vigueur de la Convention (entre la Géor-
gie et la Russie) en 1999 et la date du dépôt de la requête. Cela ressort
clairement des déclarations faites à la Cour dans le cadre de la présente
instance, notamment des arguments juridiques qui lui ont été présentés au
stade actuel de la procédure (par exemple quant à la question de la portée
territoriale) et de la qualification des faits sur lesquels les Parties ont porté
leur attention, en particulier au stade des mesures conservatoires. Cela

                                                                             268

  convention sur la discrimination raciale (op. ind. donoghue) 335

ressort aussi clairement des éléments de preuve remontant à la période
antérieure au dépôt de la requête, auxquels je reviens maintenant.

        D. Il y a des preuves tangibles de l’existence d’un différend
       entre les Parties au sujet de l’interprétation et de l’application
                                de la CIEDR
    15. En m’attachant, au‑delà des déclarations qui ont été faites en la
présente affaire, aux éléments de preuve remontant à la période antérieure
au dépôt de la requête, je conclus, contrairement à ce qu’affirme la Cour
dans l’arrêt, qu’il y a suffisamment de preuves démontrant qu’il existait,
non seulement pendant la période du 9 au 12 août 2008 mais également
avant cette période, un différend se rapportant à l’objet de la CIEDR.
Pris dans leur ensemble, les éléments de fait démontrent que, entre 1999
et août 2008, la Géorgie a fait part de ses préoccupations — directement
à la Russie ou dans des cadres multilatéraux — à propos de comporte-
ments apparentés à de la discrimination ethnique, qu’elle attribuait pour
certains, d’une manière ou d’une autre, à la Russie.
    16. Je mets ici en évidence certains des documents qui, ensemble, étayent
la conclusion selon laquelle il existe un différend relevant de la compétence
de la Cour. Par exemple, certains documents démontrent que la Géorgie a
accusé les autorités séparatistes d’Abkhazie d’avoir adopté un comporte-
ment constitutif de discrimination ethnique illicite. (Voir, par exemple,
Conseil de sécurité de l’Organisation des Nations Unies, lettre datée du
27 octobre 2005 adressée au président du Conseil de sécurité par le repré-
sentant permanent de la Géorgie auprès de l’Organisation des Nations Unies,
Nations Unies, doc. S/2005/678 (27 octobre 2005), observations écrites
de la Géorgie, annexe 75 ; Conseil de sécurité de l’Organisation des
Nations Unies, lettre datée du 18 novembre 2005 adressée au président du
Conseil de sécurité par le représentant permanent de la Géorgie auprès de
l’Organisation des Nations Unies, annexe, Nations Unies, doc. S/2005/735
(23 novembre 2005), observations écrites de la Géorgie, annexe 77.)
D’autres documents démontrent que la Géorgie considérait que la Russie
protégeait et contrôlait les autorités séparatistes en Abkhazie et en Ossétie
du Sud et qu’elle estimait que la Russie n’avait pas respecté son obligation
juridique d’intervenir pour empêcher tout comportement discriminatoire
illicite de la part de ces autorités. (Voir, par exemple, Conseil de sécurité de
l’Organisation des Nations Unies, lettre datée du 26 janvier 2005 adressée
au président du Conseil de sécurité par le représentant permanent de la
Géorgie auprès de l’Organisation des Nations Unies, Nations Unies, doc.
S/2005/45 (26 janvier 2005), observations écrites de la Géorgie, annexe 71 ;
Comité des droits de l’homme de l’Organisation des Nations Unies, Troi-
sième rapport périodique que les Etats parties devaient présenter en 2006,
Nations Unies, doc. CCPR/C/GEO/3 (7 novembre 2006), observations
écrites de la Géorgie, annexe 85 ; transcription, « Ask Georgia’s President »
[« Question au président de la Géorgie »], BBC News (25 février 2004),
observations écrites de la Géorgie, annexe 198.)

                                                                            269

  convention sur la discrimination raciale (op. ind. donoghue) 336

   17. De surcroît, certains documents contiennent des allégations de
comportements constitutifs de discrimination ethnique dont la responsa-
bilité est attribuée à la Russie. (Voir, par exemple, Assemblée générale de
l’Organisation des Nations Unies, Conseil de sécurité, lettre datée du
9 novembre 2005 adressée au Secrétaire général par le représentant per-
manent de la Géorgie auprès de l’Organisation des Nations Unies, annexe,
Nations Unies, doc. A/60/552 (10 novembre 2005), observations écrites
de la Géorgie, annexe 76 ; Comité de l’Organisation des Nations Unies
contre la torture, Compte rendu analytique de la 699e séance, Nations Unies,
doc. CAT/C/SR.699 (10 mai 2006), observations écrites de la Géorgie,
annexe 79 ; Conseil de sécurité de l’Organisation des Nations Unies, lettre
datée du 4 septembre 2006 adressée au président du Conseil de sécurité
par le représentant permanent de la Géorgie auprès de l’Organisation
des Nations Unies, annexe, Nations Unies, doc. S/2006/709 (5 sep-
tembre 2006), observations écrites de la Géorgie, annexe 84.) Si l’on exa-
mine tous ces documents à la lumière de l’ensemble des éléments versés au
dossier, ils renforcent la conclusion qui se dégage de toute évidence des
allégations d’ordre juridique et factuel faites dans les exposés écrits et
oraux, à savoir qu’il existait, avant la période des hostilités en août 2008,
un différend entre les Parties se rapportant à l’objet de la CIEDR.
   18. Mon approche diverge radicalement de celle adoptée par la Cour
dans son arrêt en ce que, pour établir s’il existe ou non un « différend », je
prends en considération l’ensemble des éléments de preuve. La Cour, au
contraire, n’attribue aucune valeur probante à tel ou tel document si elle
le juge entaché d’une quelconque déficience. Ainsi, par exemple :
— Le représentant permanent de la Géorgie auprès de l’Organisation
    des Nations Unies a communiqué à l’Assemblée générale une réso­
    lution adoptée en 2006 par le Parlement géorgien faisant état de
    « ­tentatives … de … légaliser les résultats du nettoyage ethnique »,
    conséquence « des opérations de maintien de la paix » (par. 86), mais
    la Cour nie la valeur de cette résolution au motif que la Géorgie ne
    s’est pas référée, dans sa lettre d’accompagnement, à des points de
    l’ordre du jour se rapportant à la discrimination raciale (par. 89).
— La Cour affirme qu’elle « ne peut … accorde[r] aucune valeur juri-
  dique » à une déclaration du représentant permanent de la Géorgie
  auprès de l’Organisation des Nations Unies datant de 2006 selon
  laquelle la force russe de maintien de la paix « s’[était] montrée
  ­
  ­incapable de mener à bien … son mandat — créer des conditions de
   sécurité favorables au retour de[s] … ressortissants géorgiens victimes
   du nettoyage ethnique » au motif que ledit représentant a également
   déclaré qu’« il ne s’agi[ssait] pas d’un conflit à dominante ethnique,
   mais plutôt d’un conflit né des ambitions territoriales de la Russie »
   (par. 92).
— En septembre 2006, le ministre des affaires étrangères de Géorgie
   ­affirmait que « [l]e soi‑disant gouvernement abkhaze … poursui[vait]
    sans relâche sa politique et ses actes discriminatoires et inhumains

                                                                          270

  convention sur la discrimination raciale (op. ind. donoghue) 337

    contre la population de souche géorgienne » et que « les forces russes
    de maintien de la paix ne [faisaient] rien pour mettre fin à ces viola-
    tions flagrantes et massives des droits de l’homme » (Conseil de sécu-
    rité de l’Organisation des Nations Unies, lettre datée du 4 septembre
    2006 adressée au président du Conseil de sécurité par le représentant
    permanent de la Géorgie auprès de l’Organisation des Nations Unies,
    annexe, Nations Unies, doc. S/2006/709 (5 septembre 2006), observa-
    tions écrites de la Géorgie, annexe 84), mais la Cour n’a pas retenu
    ces déclarations au motif qu’elles ne constituaient pas des « alléga-
    tion[s] de discrimination raciale visant directement la Fédération de
    Russie » (par. 90).
   19. Si la Cour en était au stade de l’examen de l’affaire au fond, la
Géorgie aurait la charge d’établir toute la gamme d’éléments factuels et
juridiques prouvant qu’il y a eu violation de la CIEDR par une partie à
cette convention. Par exemple, si à propos d’un prétendu incident la
Géorgie soutenait que le comportement d’entités autres que le Gouverne-
ment de Russie était constitutif de discrimination ethnique, et à supposer
que la Cour ait conclu à sa compétence ratione loci et ratione temporis, la
Géorgie devrait également prouver, entre autres, que la Russie était res-
ponsable d’une telle discrimination. Toutefois, la Cour était présentement
priée de décider non pas si la CIEDR s’applique ou non à la Russie en ce
qui concerne des incidents qui se sont produits en dehors de son territoire
(une question d’interprétation sur laquelle les Parties sont en désaccord),
ou si tel ou tel incident a donné lieu à la violation par la Russie des obli-
gations qui sont les siennes aux termes de la CIEDR, mais simplement s’il
existe un désaccord entre les Parties sur de telles questions et d’autres
aspects de l’interprétation ou de l’application de la CIEDR. Si l’on écarte,
par exemple, un document dans lequel la Géorgie a fait part d’un com-
portement pouvant constituer une violation de la CIEDR — mais sans
toutefois l’avoir à l’époque attribué à la Russie —, cela ne contribue pas
à déterminer si les éléments de fait dans leur ensemble démontrent l’exis-
tence d’un différend juridique entre les Parties. Il ressort des éléments de
preuve que, selon la Géorgie, la Russie est responsable sur le plan inter-
national de discrimination ethnique, en violation de la CIEDR, et que la
Russie est en désaccord avec cette allégation, pour de nombreuses rai-
sons. C’est tout ce qui est nécessaire pour établir l’existence d’un différend
portant sur l’interprétation ou l’application de la CIEDR.
   20. En somme, je souscris à la conclusion de la Cour selon laquelle il
existe un différend entre les Parties, mais je ne conviens pas que ce diffé-
rend ait commencé le 9 août 2008 seulement. En exigeant du demandeur
qu’il notifie sa réclamation au défendeur avant de déposer une requête, la
Cour ne contribue en rien à établir s’il existe ou non un « différend », mais
elle impose en revanche une nouvelle condition procédurale qui, comme
l’a relevé la Cour permanente dans l’affaire relative à la Haute‑Silésie,
« pourrait être à tout moment remplie par un acte unilatéral de la partie
demanderesse. La Cour ne pourrait s’arrêter à un défaut de forme qu’il

                                                                          271

  convention sur la discrimination raciale (op. ind. donoghue) 338

dépendrait de la seule partie intéressée de faire disparaître. » (Certains
intérêts allemands en Haute‑Silésie polonaise, compétence, arrêt no 6, 1925,
 C.P.J.I. série A no 6, p. 14 ; voir également Application de la conven-
tion pour la prévention et la répression du crime de génocide (Bosnie‑
Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt, C.I.J.
Recueil 1996 (II), p. 613‑614, par. 26 (où la Cour évoque des affaires
dans lesquelles elle a rejeté des exceptions faisant état de l’absence de
­différend lorsque celles‑ci étaient fondées sur « un défaut qui affecterait
 un acte de procédure et auquel la partie requérante pourrait aisément
 porter remède »).) Contrairement à l’approche adoptée par la Cour dans
 son arrêt, je conclus que, dans leur ensemble, les déclarations des Parties
 ainsi que les éléments factuels qu’elles ont produits démontrent qu’il
 existe entre elles un différend se rapportant à l’objet de la CIEDR et
 que la naissance de ce différend est antérieure au 9 août 2008.


                  II. Deuxième exception préliminaire

  21. J’ai signé, avec plusieurs de mes collègues, une opinion dissidente
commune concernant la deuxième exception préliminaire soulevée par la
Fédération de Russie. Je ne répéterai pas ici les raisons de mon désaccord
avec la majorité à cet égard. Je relève simplement que la décision selon
laquelle le différend s’est fait jour le 9 août 2008 seulement a de lourdes
conséquences pour l’analyse de la deuxième exception préliminaire, car la
Cour refuse d’accorder un quelconque poids à toute prise à partie que la
Géorgie et la Russie ont pu avoir avant cette date.


                             III. Conclusion

   22. Le critère que retient la Cour dans son arrêt pour établir s’il existe
ou non un différend et la conclusion à laquelle elle parvient quant à la
signification et à l’effet de la clause compromissoire considérée en l’espèce
ont des conséquences qui risquent de dépasser le cadre de la présente
affaire. En particulier, bien que je sois certaine que telle n’a pas été l’in-
tention de la majorité, je crains que cet arrêt n’ait des conséquences défa-
vorables pour les Etats disposant de ressources limitées ou pour ceux qui
n’ont pas ou guère eu l’occasion de comparaître devant la Cour.
   23. La question de savoir si la Cour est compétente en vertu d’un traité
particulier est indépendante de l’obligation qui s’impose aux parties au
traité de s’y conformer. Egalement, même si un traité particulier ne
concerne qu’un aspect d’un différend plus vaste (comme c’est le cas en
l’espèce), cela ne dispense pas les parties de le respecter. De manière géné-
rale, l’Etat A n’a pas à rappeler un traité particulier à l’Etat B pour
déclencher l’application des obligations qui s’imposent à l’Etat B en vertu
de ce traité. De surcroît, lorsque survient un différend concernant un
traité pour lequel les deux Etats ont accepté, ante hoc, la compétence de

                                                                          272

  convention sur la discrimination raciale (op. ind. donoghue) 339

la Cour, l’Etat B a toutes les raisons de penser que l’Etat A pourrait cher-
cher réparation devant cette Cour. Pourtant, la Cour a aujourd’hui créé
de nouveaux obstacles en exigeant une notification, une opposition et une
« négociation » formelle avant que l’Etat A puisse déposer une requête
dans laquelle il allègue que l’Etat B a violé ses obligations.
   24. Dans la grande majorité des cas, ces exigences ne feront pas obsta-
cle à la compétence de la Cour. Normalement, on peut s’attendre à ce que
l’Etat A fasse part à l’Etat B de ses préoccupations d’ordre juridique et
qu’il cherche à y remédier par la voie diplomatique. Toutefois, un Etat
peut parfois choisir de saisir directement la Cour. Par exemple, si l’Etat B
décline toute responsabilité — en droit ou en fait — pour le comporte-
ment qui est à l’origine des préoccupations de l’Etat A, celui‑ci peut en
déduire qu’il serait vain d’entamer des négociations.
   25. Les Etats qui disposent de ressources pour suivre de près les déci-
sions de la Cour bénéficieront de l’aide de conseils qui, ayant lu le présent
arrêt, les avertiront des nouvelles conditions qui en résultent. Mais il n’en
va pas de même des Etats dont les ressources sont limitées ou qui n’ont
pas l’expérience des débats devant la Cour. Par suite du présent arrêt, un
tel Etat, même s’il s’estime victime d’une violation manifeste commise par
un autre, et même si la « condition préalable » n’apparaît pas dans la
clause compromissoire, comme c’est le cas dans la CIEDR, risque de ne
pouvoir accéder à la Cour sauf à respecter de nouvelles exigences procé-
durales qu’il ne trouvera ni dans le texte du traité, ni dans le Statut ou le
Règlement de la Cour.

                                            (Signé) Joan E. Donoghue.




                                                                         273

